EXHIBIT 10.1

 

WRITTEN CONSENT

 

OF

 

THE BOARD OF DIRECTORS

 

OF

 

Star Alliance International Corp.

 

(a Nevada corporation)

 

in Lieu of Meeting

 

_________________________________________________________

 

January 17, 2018

 

The undersigned, being all the members of the Board of Directors of Star
Alliance International Corp., a Nevada corporation (the “Corporation”), do
hereby consent, pursuant to Section 78.315 of the Nevada Revised Statutes
(“NRS”), to the adoption of the following resolutions in respect of the
Corporation:

 

WHEREAS, Kok Chee LEE, the CEO, tendered his resignation as the CEO and Director
effective immediately;

 

NOW THEREFORE BE IT RESOLVED, that the Board hereby accepts Mr..Kok Chee LEE’s
resignation as the CEO and Director, effective January 17, 2018 and be it
further

 

RESOLVED, Ms. Sreyneang Jin be and hereby is appointed as new CEO and Director
and shall act as the Corporation’s principal executive officer, effective
January 16, 2018, to serve in accordance with the best interest of the
Corporation until his successor is appointed or elected and qualifies, unless he
resigns, is removed from office; and be it further

 

RESOLVED, that the proper officers of the Corporation be, and they and each of
them hereby are, authorized and empowered, in the name of the Corporation and on
its behalf, to execute and deliver all such further documents, instruments and
agreements, and to do all such further acts and things, as such officers, in
their sole discretion, shall determine to be necessary, appropriate or desirable
to effectuate the foregoing resolutions, any such determination to be
conclusively evidenced by the execution and delivery by such officers of any
such document, instrument or agreement or the doing by them of any such act or
thing; and be it further

 

RESOLVED, that this consent may be executed by facsimile signature and upon such
execution shall have the same force and effect as an original; and be it further

 

RESOLVED, that any and all actions taken by such officers prior to the date of
the foregoing resolutions adopted hereby, that are within the authority
conferred thereby, are hereby ratified, confirmed and approved as the acts and
deeds of the Corporation.

 

RESOLVED, that this consent may be executed in one or more counterparts.

 

[Signature page follows immediately]

 



  1

   



 

[SIGNATURE PAGE TO WRITTEN CONSENT]

 

IN WITNESS WHEREOF, the undersigned, being all the director of the Corporation,
have executed this Written Consent as of the date first written above.

 

 

 

 

 

 

 

/s/ Kok Chee LEE

 

 

 

Kok Chee LEE

 

 

 

 

 

 

 

 

 

 

/s/ Sreyneang Jin

 

 

 

Sreyneang Jin

 

 

 

 

 

 

 

 

 

 

/s/ Eng Wah KUNG

 

 

 

Eng Wah KUNG

 

 

 

[Signature Page to Star Alliance International Corp to appoint new CEO]

 

 



2



 